  Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 1 of 12 PageID: 1



 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 -------------------------------------------------------------------------X
 EDWIN PEREZ and LEONARD SPINAZZOLA, individually
 and on behalf of all others similarly situated,
                                                                              CIVIL ACTION NO.
                                             Plaintiffs,
                                                                              COMPLAINT
                                 -against-

  ELNIK SYSTEMS LLC, CLAUS JOENS, and
  STEFAN JOENS,

                                              Defendants.
 -------------------------------------------------------------------------X

         Plaintiffs Edwin Perez (“Perez”) and Leonard Spinazzola (“Spinazzola”) (collectively,

“Plaintiffs”), individually and on behalf of all others similarly situated, by their attorneys, Katz

Melinger PLLC, complaining of the defendants, Elnik Systems LLC (“Elnik Systems”), Claus Joens

(“Claus”), and Stefan Joens (“Stefan”) (collectively, “Defendants”), respectfully allege as follows:

                              I. Nature of Action, Jurisdiction, and Venue

         1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

 Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”), the New

 Jersey Wage and Hour Law, N.J.S.A. 34:11-56(a) et seq. (“NJWHL”), the New Jersey Wage

 Payment Act, N.J.S.A. 34:11-4.1, et seq. (“NJWPA”), and the Michigan Workforce Opportunity

 Wage Act, MCL § 408.411, et seq. (“WOWA”).

         2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

 arising under the FLSA.

         3.       This Court has supplemental jurisdiction over the claims arising under the NJWHL,

 the NJWPA, and the WOWA pursuant to 28 U.S.C. § 1367, in that the state law claims are so

 closely related to Plaintiffs’ FLSA claims as to form the same case or controversy under Article

 III of the United States Constitution.
 Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 2 of 12 PageID: 2



        4.       Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and

Defendants conduct business through their employees, including Plaintiffs, within this judicial

district.

                                              II. Parties

        5.       Plaintiff Perez is an individual residing in the state of New Jersey.

        6.       Plaintiff Spinazzola is an individual residing in the state of Pennsylvania.

        7.       At all relevant times, Plaintiffs were employed by Defendants as defined by FLSA

29 U.S.C. § 203(e), N.J.S.A. 34:11-56a.1(h), N.J.S.A. 34:11-4.1(b).

        8.       Plaintiff Spinazzola was employed by Defendants as defined by MCL § 408.412(b).

        9.       Defendant Elnik Systems LLC is a New Jersey limited liability company located at

107 Commerce Road, Cedar Grove, New Jersey 07009.

        10.      Elnik Systems is authorized to do business under the laws of Michigan.

        11.      Defendant Claus is an individual residing, upon information and belief, in the state

of New Jersey.

        12.      Claus is the President of Elnik Systems.

        13.      At all relevant times Claus was, and still is, an officer, director, shareholder and/or

person in control of Elnik Systems, who exercised significant control over the company’s

operations and had the authority to hire, fire, and discipline employees, set employees’ work

schedules and conditions of employment, determine the rate and method of payment for

employees, and maintain employment records.

        14.      Defendant Stefan is an individual residing, upon information and belief, in the state

of New Jersey.




                                                   2
 Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 3 of 12 PageID: 3



       15.     Stefan is the Vice President of Elnik Systems.

       16.     At all relevant times Stefan was, and still is, an officer, director, shareholder and/or

person in control of Elnik Systems, who exercised significant control over the company’s

operations and had the authority to hire, fire, and discipline employees, set employees’ work

schedules and conditions of employment, determine the rate and method of payment for

employees, and maintain employment records.

       17.     Upon information and belief, at all relevant times, Defendants were responsible for

setting Plaintiffs’ schedules and day-to-day activities and for supervising their performance.

       18.     Upon information and belief, at all relevant times, Defendants had the power to

discipline and terminate Plaintiffs.

       19.     Upon information and belief, at all relevant times, Defendants were responsible for

compensating Plaintiffs.

       20.     At all relevant times, Plaintiffs were covered employees within the meaning of the

FLSA, NJWHL, and/or WOWA.

       21.     Upon information and belief, at all relevant times, Defendants’ gross revenues were

in excess of $500,000.00 per year.

       22.     Defendants operate in interstate commerce.

       23.     Defendants are subject to suit under the statutes alleged above.

                            III. FLSA Collective Action Allegations

       24.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiffs on behalf of themselves and similarly situated persons who were employed

since the date three (3) years prior to the filing of the Complaint and who elect to opt-in to this

action (the “FLSA Collective Plaintiffs”).




                                                  3
 Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 4 of 12 PageID: 4



       25.     The FLSA Collective Plaintiffs consist of no less than three (3) similarly situated

current and former employees of Defendants who work or worked in excess of forty (40) hours

per workweek and are victims Defendants’ common policy and practices that have violated their

rights under the FLSA by, inter alia, willfully denying them overtime wages.

       26.     As part of their regular business practices, Defendants have intentionally, willfully,

and repeatedly harmed Plaintiffs and the FLSA Collective Plaintiffs by engaging in a pattern,

practice, and/or policy of violating the FLSA. This policy and pattern or practice includes, inter

alia, failing to pay employees the applicable overtime rates for all time worked in excess of forty

(40) hours per week.

       27.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.

       28.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith, and

has caused significant damages to Plaintiffs and the FLSA Collective Plaintiffs.

       29.     The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to Defendants, are readily identifiable, and are locatable

through Defendants’ records. These similarly situated employees should be notified of and allowed

to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                     IV. Factual Allegations

       30.     Elnik Systems is a company that manufactures metal injection molding (“MIM”)

furnace equipment.

       31.     Elnik Systems has a world-wide customer base and employs service technicians

that travel domestically and internationally to service their customers.




                                                  4
 Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 5 of 12 PageID: 5



       32.      Spinazzola worked for Defendants as a field service technician from in or around

January 2001 until on or about May 29, 2018.

       33.      From the start of his employment until in or around 2009, Spinazzola worked for

Defendants from Defendants’ headquarters in Cedar Grove, New Jersey.

       34.      In or around 2009, Spinazzola moved to California, and continued working for

Defendants as a field service technician remotely from his home in California.

       35.      In or around 2015, Spinazzola moved to Michigan, and continued working for

Defendants as a field service technician remotely from his home in Michigan.

       36.      As a field service technician, Spinazzola’s primary job responsibilities included

traveling to customers to install furnace equipment; supporting the production team by testing,

evaluating, and troubleshooting furnaces and furnace components; handling customer issues

locally or onsite; and training and educating customers on proper maintenance and safe operation

of equipment.

       37.      As part of his duties, Spinazzola was required to travel throughout the United States

as well as to Europe and Asia to service and train Defendants’ customers.

       38.      When Spinazzola was not traveling for work, he typically worked Mondays through

Fridays from 7:00 a.m. until 3:30 p.m., with a thirty (30) minute unpaid lunch break, for a total of

approximately forty (40) hours per week.

       39.      During weeks in which Spinazzola was required to travel for work, the number of

hours he worked varied depending on the client, location, and the job, but he typically worked

between forty (40) and seventy (70) hours per week during such weeks.




                                                  5
 Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 6 of 12 PageID: 6



       40.     At all relevant times, Spinazzola was paid at a rate of $45.48 per hour for all hours

worked, including travel time when he traveled to clients, but he did not receive overtime

premiums for any hours worked in excess of forty (40) per workweek.

       41.     Perez worked for Defendants as a field service technician and as a field service

manager since April 25, 2011.

       42.     As a field service technician, Perez’s primary job duties were similar or the same

as those of Spinazzola.

       43.     As a field service manager, Perez’s principal responsibilities included ordering

tools; scheduling service trips; sending emails and quotes to customers; testing machines; and

delegating tasks to service technicians.

       44.     As a field service manager, Perez worked primarily from Defendants’ office in

Cedar Grove, New Jersey.

       45.     Perez was typically scheduled to work Mondays through Fridays from 7:00 a.m.

until 3:30 p.m., with a fifteen (15) minute break each morning and a thirty (30) minute lunch break

each day, for a total of approximately thirty-six and one-quarter (36.25) hours per week.

       46.     However, Perez was routinely required to work past 3:30 p.m., often in Elnik’s shop

repairing and cleaning equipment.

       47.     As a result, Perez routinely worked between forty (40) and forty-five (45) hours per

week for Defendants as a field service manager, and occasionally worked more than forty-five

(45) hours per week.

       48.     At all relevant times, Perez was paid at a rate of $41.00 per hour for all hours

worked, and did not receive overtime premiums for the hours he worked in excess of forty (40)

hours per workweek.




                                                 6
 Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 7 of 12 PageID: 7



       49.      At all relevant times, neither Plaintiffs nor the FLSA Collective Plaintiffs exercised

independent discretion or judgment with respect to matters of significance as part of their primary

job duties.

       50.      At all relevant times, neither Plaintiffs nor the FLSA Collective Plaintiffs had the

authority to hire, fire, or discipline employees, nor did they make suggestions or recommendations

as to the hiring, firing, or other terms and conditions of the employment of other employees.

       51.      At all relevant times, neither Plaintiffs nor the FLSA Collective Plaintiffs were

employed in an executive, professional, administrative, or outside sales capacity.

       52.      Moreover, at all relevant times, Plaintiffs and the FLSA Collective Plaintiffs were

compensated at hourly rates of pay, and therefore were not compensated on a salary basis.

       53.      As a result, Plaintiffs and the FLSA Collective Plaintiffs were non-exempt

employees under the FLSA and the New Jersey Wage and Hour Law.

       54.      Plaintiff Spinazzola was a non-exempt employee under the WOWA.

       55.      Plaintiffs and the FLSA Collective Plaintiffs regularly worked in excess of forty

(40) hours per week during their employment with Defendants, yet Defendants failed to

compensate them their full overtime premiums for the hours they worked in excess of forty (40)

per workweek.

       56.      Throughout the relevant time period, Defendants required Plaintiffs to use a

computer software clock in/clock out time system to record the hours that they worked each week.

       57.      Upon information and belief, at all relevant times, Defendants reviewed Plaintiffs’

time records.




                                                  7
 Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 8 of 12 PageID: 8



        58.     Therefore, Defendants knew or should have known that their failure to pay

Plaintiffs and the FLSA Collective Plaintiffs overtime compensation was a violation of the FLSA

and the NJWHL and/or acted in reckless disregard of federal and state wage and hour laws.

        59.     Similarly, Defendants knew or should have known that their failure to pay

Spinazzola overtime compensation was a violation of the WOWA and/or acted in reckless

disregard of their requirement to pay overtime compensation under the WOWA.

        60.     Defendants’ refusal to pay Plaintiffs and the FLSA Collective Plaintiffs all wages

owed to them is an intentional and willful violation of the federal and state wage and hour laws.

        61.     Plaintiffs and the FLSA Collective Plaintiffs sustained substantial damages from

the acts and omissions described herein.

      AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFFS,
           INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                       (Overtime Violations under the FLSA)

        62.     Plaintiffs, individually and on behalf of the FLSA Collective Plaintiffs, repeat and

reallege all prior allegations set forth above.

        63.     Pursuant to the applicable provisions of the FLSA, Plaintiffs and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half times their regular

hourly rates of pay for all hours worked in excess of forty (40) hours per week.

        64.     Plaintiffs and the FLSA Collective Plaintiffs regularly worked in excess of forty

(40) hours per week during their employment with Defendant.

        65.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiffs

and the FLSA Collective Plaintiffs overtime wages of one and one-half times their regular hourly

rates of pay for each hour worked in excess of forty (40) hours in a workweek.




                                                  8
 Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 9 of 12 PageID: 9



       66.     Instead, Defendants compensated Plaintiffs and the FLSA Collective Plaintiffs on

an hourly basis for all hours per workweek, including all hours worked in excess of forty (40)

hours per workweek, and failed to provide them with overtime premiums.

       67.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs and the

FLSA Collective Plaintiffs the required overtime wages, Plaintiffs and the FLSA Collective

Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

along with all reasonable attorneys’ fees, interest, and costs.

       68.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiffs and the FLSA Collective Plaintiffs are

entitled to liquidated damages.

       69.     Judgment should be entered in favor of Plaintiffs and the FLSA Collective Plaintiffs

and against Defendants on the First Cause of Action in the amount of their respective unpaid

overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other legal and

equitable relief as this Court deems just and proper.

       AS AND FOR A SECOND CAUSE OF ACTION AS TO PLAINTIFF PEREZ
                      (Overtime Violations under the NJWHL)

       70.     Plaintiff Perez repeats and realleges all prior allegations set forth above.

       71.     Pursuant to the applicable provisions of N.J.S.A. 34:11-56(a)(4), Perez was entitled

to an overtime hourly wage of one and one-half times his regular hourly rate of pay for all hours

worked in excess of forty (40) hours per week.

       72.     Throughout the relevant time period, Perez regularly worked in excess of forty (40)

hours per week during his employment with Defendant.




                                                  9
Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 10 of 12 PageID: 10



       73.     However, Defendants knowingly failed to pay Perez overtime wages of one and

one-half times his regular hourly rate of pay for each hour worked in excess of forty (40) in a

workweek.

       74.     As a result of Defendants’ violations of the law and failure to pay Perez the required

overtime wages, Perez has been damaged and is entitled to recover from Defendants all wages

due, along with reasonable attorneys’ fees, interest, and costs.

       75.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Perez is entitled to liquidated damages.

       76.     Judgment should be entered in favor of Perez and against Defendants on the Second

Cause of Action in the amount of his unpaid overtime wages, liquidated damages, attorneys’ fees,

costs, interest, and such other legal and equitable relief as this Court deems just and proper.

        AS AND FOR A THIRD CAUSE OF ACTION AS TO PLAINTIFF PEREZ
                 (Failure to Timely Pay Wages in Violation of NJWPL)

       77.     Plaintiff Perez repeats and realleges all prior allegations.

       78.     At all relevant times, Defendants failed to pay Perez the full amount of wages due,

including overtime wages, at least twice during each calendar month, on regular pay days

designated in advance, in violation of N.J.S.A. 34:11-4.2.

       79.     Defendants also failed to pay Perez all wages due, including overtime wages, not

later than the regular payday for the pay period during which he last worked for Defendants, in

violation of N.J.S.A. 34:11-4.3.

       80.     As a result of Defendants’ violations of the law and failure to pay Perez all wages

due, including overtime wages, in a timely manner, Perez has been damaged and is entitled to

recover from Defendants all unpaid wages, along with interest and costs.




                                                 10
Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 11 of 12 PageID: 11



       81.     Judgment should be entered in favor of Perez and against Defendants on the Third

Cause of Action in the amount of his unpaid wages, pre- and post- judgment interest, in an amount

to be determined by the Court, costs, and such other legal and equitable relief as this Court deems

just and proper.

          AS AND FOR A FOURTH CAUSE OF ACTION AS TO SPINAZZOLA
                        (Overtime Violations under the WOWA)

       82.     Plaintiff Spinazzola repeats and realleges all prior allegations set forth above.

       83.     Pursuant to the applicable provisions of MCL § 408.414a, Spinazzola was entitled

to an overtime hourly wage of one and one-half times his regular hourly rate of pay for all hours

worked in excess of forty (40) per week.

       84.     Throughout the relevant time period, Spinazzola regularly worked in excess of forty

(40) hours per week during his employment with Defendant.

       85.     However, Defendants knowingly failed to pay Spinazzola overtime wages of one

and one-half times his regular hourly rate of pay for each hour worked in excess of forty (40) in a

workweek.

       86.     As a result of Defendants’ violations of the law and failure to pay Spinazzola the

required overtime wages, Spinazzola has been damaged and is entitled to recover from Defendants

all wages due, along with reasonable attorneys’ fees, interest, and costs.

       87.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Spinazzola is entitled to liquidated damages.

       88.     Judgment should be entered in favor of Spinazzola and against Defendants on the

Fourth Cause of Action in the amount of his unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.



                                                 11
Case 2:18-cv-15230-JMV-JBC Document 1 Filed 10/23/18 Page 12 of 12 PageID: 12



      WHEREFORE Plaintiffs pray for relief as follows:

      a) on the First Cause of Action on behalf of themselves and the FLSA Collective Plaintiffs

         for all overtime wages due, liquidated damages, and reasonable attorneys’ fees in an

         amount to be determined by this Court;

      a) on the Second Cause of Action for all overtime wages due to Perez, liquidated damages,

         and reasonable attorney’s fees in an amount to be determined by this Court;

      b) on the Third Cause of Action for all wages due to Perez;

      c) on the Fourth Cause of Action for all overtime wages due to Spinazzola, liquidated

         damages, and reasonable attorney’s fees in an amount to be determined by this Court;

      d) interest;

      e) costs and disbursements; and

      f) such other and further relief as is just and proper.


      Dated: New York, New York
             October 23, 2018

                                                    /s/ Adam Sackowitz
                                                    Adam Sackowitz
                                                    Katz Melinger PLLC
                                                    280 Madison Avenue, Suite 600
                                                    New York, New York 10016
                                                    (212) 460-0047
                                                    ajsackowitz@katzmelinger.com
                                                    Attorneys for Plaintiffs




                                               12
